Sidney A. Fine, J.
Motion to preclude the use of the term “whiplash” or “whiplash injury to the neck ” to describe a diagnosis or the purported mechanism of an accident and from prohibiting its use on the trial is denied.
In their bill of particulars, the injury to the male plaintiff had been so described. In support of their contention defendants annex copies of two articles published by doctors entitled “Whiplash — an unacceptable Medical Term” and “ The Counterfeit Phrase of Neck Lash Injuries.”
However, in volume 2 of American Jurisprudence Proof of Facts (Ann., pp. 296-297) it is stated: “‘Whiplash Injury ’ is the catch-all term covering those injuries to the area of the neck (and less often, to the back) which arise when the impact *286of a collision snaps a passenger’s head backwards and then throws it forward as his neck muscles tighten. * * * In
speaking of ligament sprains, muscle sprains, and indeterminate nerve damage, however, ‘ whiplash ’ is a useful description because there is a dispute as to the presence of any objective findings. Without the term ‘ whiplash ’, the parties would not agree on what to call the alleged injury from which the plaintiff claims to be suffering.”
The Lawyers Medical Cyclopedia (vol. 1, p. 441) states: ‘ ‘ Although ‘ whiplash ’ does not describe anything legal or medical, it nevertheless is used in common parlance among both doctors and attorneys. For that reason, the term is used in this discussion instead of the more accurate terminology, ‘ flexionextension injury ’.” And at page 471: “In spite of very valid disapproval of the term ‘ whiplash injury ’ it may be a more useful term, since it is more inclusive in that it indicates something about the mechanism of the injury and does not necessarily limit the syndrome to any one specific structural, physiologic or psychological disturbance.” Parenthetically this latter work devotes 95 pages in the main volume and 33 pages of its supplement to “ Whiplash Injuries of the Feck ”.
Accordingly, it would appear that the use of the term ‘ ‘ whiplash ” is proper to describe the injury which the plaintiff alleges he suffered.